DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.       Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, we recognize that the limitations “performs selection for generating a fault record set, and traveling wave records of sites are sorted out to generate the fault record set by taking traveling wave propagation times corresponding to the maximum distances between the sites of DC distribution line as sorting values, step 1003: defining the acquisition point where the traveling wave signal is first detected as a central site and then computing the shortest paths from the central site to other sites and their lengths, in the fault record set generated in the step 1002, step 1004: using a shortest-path matrix P(k) and a shortest-distance matrix D(k) for the sites within an effective area in a traveling wave network, which are obtained by computation in the step 1003, for pairing computation with respect to arrival time points of initial traveling wave, step 1005: converting positions of possible disturbance points into possible disturbance occurrence time points, extrapolating from equal path lengths of the possible disturbance points to obtain disturbance time data; and computing and comparing Manhattan distances between traveling wave data of acquisition points and actual records, so as to determine a final disturbance point,” are abstract ideas, as they use a combination of human evaluation and mathematical concept. Similar rejections are made for other dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with 
          In Step 2A, the claims additionally recite “providing a DC current distribution line having a main site and a plurality of acquisition points installed into the distribution line, each of the acquisition points including a traveling wave signal detector and a time synchronization device, each of the acquisition points being connected to the main site via a communication network, for exchanging data for locating a fault point F,” “collecting and uploading a traveling wave signal detected by the traveling wave detector by each of the acquisition points after a fault occurs in the line,” “collecting fault traveling wave data which is acquired by the traveling wave detector through each of the acquisition points by the main site,” and “recorded by a traveling wave acquisition point,” but said limitations, recited at high level of generality,” are directed to insignificant data collection activity involving fault and distribution line. In short, the claims do not provide sufficient evidence to show that is is more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “providing a DC current distribution line having a main site and a plurality of acquisition points installed into the distribution line, each of the acquisition points including a traveling wave signal detector and a time synchronization device, each of the acquisition points being connected to the main site 
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
         In Response, the Examiner respectfully disagrees. Foremost, the 101 eligibility analysis begins with the claimed language (see Synopsis vs Mentor Graphics, 120 USPQ2d 1473 839 F.3d 1138 (Fed. Cir. 2016), Id., at 1481 “The 101 inquiry must focus on the language of the Asserted Claims themselves.”), followed by identifying the focus or underlying invention (see Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012), Id., at 1431-1432, “Subsequently, however, we explained in CyberSource Corp. v. Retail Decisions, Inc. that we look not just to the type of claim but also “to the underlying invention for patent-eligibility purposes.” 654 F.3d 1366, 1374 [99 USPQ2d 1690] (Fed. Cir. 2011). Looking at the claims in the instant application, the focus of the claimed invention is directed to fault location, an abstract idea. As had been discussed in the rejection, the focus of the claim is an abstract idea, as they involve using various mathematical equations to determine the fault location.
          Furthermore, note that the Supreme Court has emphatically rejected the idea that claims become patent eligible simply because they disclose a specific solution to a particular problem (Supreme Court, Alice Corp v CLS Bank Int’l, 110 USPQ 2d 1976 at 1985; DDR Holding, 773 F.3d at 1265)). In other words, just because the claims are directed to specific abstract ideas for determining the fault location, do not make the claims eligible under 35 USC 101. 
          Additionally, novelty of the algorithm itself, also does not help in overcoming the 101 rejection (see Flook, In Gottschalk vs Benson, Id., at 195, “we held that the discovery of a novel and useful mathematical formula may not be patented,” Indeed, the novelty of the mathematical algorithm is not a determining factor at all.”). This means that novelty or non-conventionality in the abstract idea will not be a determining factor. New abstract idea is still an abstract idea (see Synopsis, 839 F.3d 1138, 120 USPQ2d, 1473 (2016), Id., at 1483, “a claim for a new abstract idea is still an abstract idea. The search for a 101 inventive concept is thus distinct from demonstrating 102 novelty.”). Additionally, limiting the claims to the particular technological environment of distribution line, without the abstract idea being integrated into a practical application or significantly more, is insufficient to transform them into patent-eligible applications of the abstract Flook established that limiting an abstract idea to one field of use or adding token post-solution components did not make the concept patentable” Bilski v. Kappos, 95 USPQ2d 1001, 1010 (U.S. 2010). 
          Furthermore, the claims additionally recited limitations directed to various signal detector and a time synchronization device, but said limitations are recited generically at high level of generality for collecting data and processing of the collected data. Additionally, the claims in the instant application with the recited signal detector and a time synchronization device, the focus of the claims is not on such an improvement in said signal detector and a time synchronization device as tools (as in Enfish), or focused on a specific asserted improvement in fault location in non-abstract way (or improvement in computer animation in non-abstract way, without animators able to do to same, as in McRo), but on certain independently abstract ideas that use those machines as tools. In other words, the Applicant is basically claiming the algorithm itself.
          Furthermore, nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional signal detector and a time synchronization device for gathering the desired information. Unlike Thales 85- F.3d 1343, 121 USPQ2d 1898 (2017), Id., at 1898 (where the inertial sensors are used in non-conventional manner for measuring position and orientation), the claimed invention in the instant application uses signal detector and a time synchronization device in a well-understood, routine and conventional way.
          In Summary, the claims in the instant application are directed to determining fault location without the abstract idea being integrated into a practical application and without significantly more. The claims do not provide sufficient evidence to show that it .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865